Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02488-STV

TREVOR L. ALVERSON,

      Plaintiff,

v.

BC SERVICES, INC.,

      Defendant.

______________________________________________________________________

                                   ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

      This matter comes before the Court on Defendant’s Motion for Summary Judgment

[#16] (the “Motion”). The parties have consented to proceed before the undersigned

United States Magistrate Judge for all proceedings, including entry of a final judgment.

[#10, 11] The Court has carefully considered the Motion and related briefing, the entire

case file, and the applicable case law, and has determined that oral argument would not

materially assist in the disposition of the instant Motion. For the following reasons,

Defendant’s Motion is GRANTED.

I.    UNDISPUTED FACTS

      This action arises out of Defendant BC Services, Inc.’s attempts to collect a debt

from Plaintiff Trevor Alverson related to purportedly past due payments for medical

treatment Plaintiff purportedly received from SCL Platte Valley Medical Center (“SCL”),
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 2 of 16




which is referred to herein as the “Subject Debt.” [#1 at ¶¶ 8–9] Except where expressly

noted, the relevant facts are undisputed. 1

       At the time of Plaintiff’s medical treatment on October 13, 2017, Plaintiff

electronically signed an “Agreement For Assignment Of Insurance Benefits.” [#31-1,

DSOF10; #31-4] This agreement states that “[i]f [Plaintiff’s] health plan/insurance deems

any or all of these services are not covered and/or not medically necessary for any

reason, then [Plaintiff] understand[s] that [Plaintiff is] personally financially responsible for

payment of those services and/or supplies provided to [him].” [#31-4 at 1] It further states

that “[s]hould this account be referred to any attorney or collection agency, reasonable

attorney’s fees and/or collection expenses shall be payable by [Plaintiff] in addition to any

other amounts due.” [Id.]

       On some, unspecified date, the Subject Debt became due and owing to SCL; even

though SCL had the right at that point to charge interest on the Subject Debt, SCL “does

not post interest to accounts that are due and owing.” [#31-1, PSOF9] SCL last sent a

statement to Plaintiff in connection with the Subject Debt on November 28, 2017. [Id. at

PSOF10] On May 21, 2018, SCL assigned the Subject Debt to Defendant for collection. 2




1 The undisputed facts are drawn from the Separate Statement of Facts (the “Statement
of Facts”) filed with the briefing on the Motion. [#31-1] The Court refers to the sequentially
numbered facts set forth by Defendant in the Statement of Facts as “DSOF#” and refers
to the sequentially numbered facts set forth by Plaintiff in the Statement of Facts as
“PSOF#.” The Court periodically cites directly to the exhibits submitted with the
Statement of Facts to provide additional context.
2 Plaintiff contends that SCL “charged off the [S]ubject [D]ebt” on December 26, 2017 and

“placed the debt with its early-out collection procedures” where the Subject Debt
remained until it was assigned to Defendant for collection. [#31-1, PSOF 11] Defendant
disputes that SCL “charged off” the Subject Debt. [Id.]
                                               2
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 3 of 16




[Id. at DSOF1] The Master Collection Agent Agreement entered into between SCL and

Defendant effective June 23, 2017, states, in relevant part, that:

       [Defendant] shall have the right to charge the statutory rate of interest on
       the balance owing once the accounts are placed for legal action in
       accordance with all applicable laws and regulations. The decision to waive
       (or the refusal to waive) any or all amounts of accrued interest on legal
       accounts shall be committed to the sole discretion of [Defendant].

[#31-2 at 3]

       On May 22, 2018, Defendant sent a collection letter (the “May 22 Letter”) to Plaintiff

relating to the Subject Debt, notifying Plaintiff that “Your creditor, listed above, has placed

your account for collection.” [#31-1, DSOF2; see also #16-4] It is undisputed that Plaintiff

received the May 22 Letter. [Id. at DSOF4] With regard to the amount due on the Subject

Debt, the May 22 Letter stated:




[#16-4] The May 22 Letter thus reflected principal in the amount of $454.20, interest in

the amount of $0.00, and a balance due in the amount of $454.20. [Id.] The parties agree

that the May 22 Letter accurately reflected the amount due at the time Defendant sent the

May 22 Letter to Plaintiff. [#31-1, DSOF8] At the time Defendant sent the May 22 Letter,

Defendant was not asking Plaintiff to pay interest on the Subject Debt. 3 [Id. at DSOF5]



3 The parties dispute whether Defendant had an intent to charge interest on the Subject
Debt at some point in the future at the time the May 22 Letter was sent. Defendant
contends that it “waived interest at the time it sent the [May 22] Letter intending only to
post interest to the Account if Plaintiff did not pay the account in a timely manner,” [#31-
1, DSOF7], and acknowledges that it “uses the mechanism of a collection lawsuit to
collect interest,” [id. at PSOF6]. Plaintiff, however, contends that Defendant “did not
intend to add interest to the [S]ubject [D]ebt until [Defendant] began exploring the
possibility of suing Plaintiff for the [S]ubject [D]ebt.” [Id. at PSOF6]
                                              3
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 4 of 16




       On or about July 13, 2018, Defendant sent Plaintiff an additional letter concerning

the Subject Debt, which, like the May 22 Letter, represented the balance of the subject

debt as $454.20. [Id. at PSOF2, PSOF3; see also #27-3] On or about September 11,

2018, Defendant sent Plaintiff an additional letter concerning the Subject Debt, which

continued to represent the balance of the subject debt as $454.20. [Id. at PSOF4,

PSOF5; see also #27-4] Neither the July 13, 2018 letter nor the September 11, 2018

letter included any notation regarding interest. [#27-3, 27-4]

       On September 28, 2018, Plaintiff filed the instant lawsuit alleging that Defendant

violated two provisions of the Fair Debt Collection Practices Act (“FDCPA”). [#1] Plaintiff

first contends that Defendant violated 15 U.S.C § 1692e, which prohibits debt collectors

from “us[ing] any false, deceptive, or misleading representation or means in connection

with the collection of any debt,” by including an interest line item in the May 22 Letter.4

[Id. at ¶¶ 24-28] According to the Complaint, the inclusion of a reference to interest

“allud[ed] to the false possibility that Defendant could collect an amount that would be

above and beyond that which was outlined as the total due on the collection letter.” [Id.

at ¶ 26] Plaintiff also contends that Defendant’s inclusion of the interest line item violated

15 U.S.C § 1692f, which prohibits debt collectors from “us[ing] unfair or unconscionable

means to collect or attempt to collect any debt.” [Id. at ¶¶ 29-31] More specifically,

Plaintiff contends that inclusion of an interest line item was unfair or unconscionable



4 The Complaint also alleges that Defendant violated Section 1692e by “deceptively
represent[ing] the amount due” in the May 22 Letter. [#1 at ¶ 27] Plaintiff makes no
argument in support of this allegation in its briefing on the Motion [#27], and expressly
admits that the May 22 Letter “accurately reflected the amount due at the time Defendant
sent the [May 22] Letter to Plaintiff” [#31-1, DSOF8]. The Court thus understands Plaintiff
to have abandoned any claim premised upon Defendant misrepresenting the amount of
the Subject Debt in the May 22 Letter.
                                              4
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 5 of 16




because Defendant was precluded from adding interest to the Subject Debt, and, even if

interest could lawfully be added, “it was unfair for Defendant to threaten the addition of

late charges and other charges, as it did not intend to tack on any additional costs in

connection with the matter.” [Id. at ¶ 31]

       On March 8, 2019, Defendant filed the instant motion. [#16] Plaintiff filed his

response to the Motion on April 12, 2019. [#27] On April 25, 2019, Defendant filed its

reply in support of the Motion. [#31]

II.    STANDARD OF REVIEW

       A.     Summary Judgment

       Summary judgment is appropriate only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Henderson v. Inter–Chem Coal Co., Inc., 41 F.3d 567, 569 (10th Cir. 1994). The movant

bears the initial burden of making a prima facie demonstration of the absence of a genuine

issue of material fact, which the movant may do “simply by pointing out to the court a lack

of evidence . . . on an essential element of the nonmovant’s claim” when the movant does

not bear the burden of persuasion at trial. Adler v. Wal–Mart Stores, Inc., 144 F.3d 664,

670–71 (10th Cir. 1998). If the movant carries this initial burden, the burden then shifts

to the nonmovant “to go beyond the pleadings and set forth specific facts that would be

admissible in evidence in the event of trial.” Id. at 671 (quotation omitted).

       “[A] ‘judge’s function’ at summary judgment is not ‘to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for

trial.’” Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014) (quoting Anderson v. Liberty Lobby,



                                             5
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 6 of 16




Inc., 477 U.S. 242, 249 (1986)). Whether there is a genuine dispute as to a material fact

depends upon whether the evidence presents a sufficient disagreement to require

submission to a jury. See Anderson, 477 U.S. at 248–49; Stone v. Autoliv ASP, Inc., 210

F.3d 1132, 1136 (10th Cir. 2000); Carey v. U.S. Postal Serv., 812 F.2d 621, 623 (10th

Cir. 1987). Evidence, including testimony, offered in support of or in opposition to a

motion for summary judgment must be based on more than mere speculation, conjecture,

or surmise. Bones v. Honeywell Int’l Inc., 366 F.3d 869, 875 (10th Cir. 2004). A fact is

“material” if it pertains to an element of a claim or defense; a factual dispute is “genuine”

if the evidence is so contradictory that if the matter went to trial, a reasonable jury could

return a verdict for either party. Anderson, 477 U.S. at 248. “Where the record taken as

a whole could not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986) (citing First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289

(1968)). In reviewing a motion for summary judgment, the Court “view[s] the evidence

and draw[s] reasonable inferences therefrom in the light most favorable to the non-moving

party.” See Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1213 (10th Cir. 2002).

       B.     FDCPA Violations

       There is a split of authority over whether the judge in an FDCPA case should

determine as a matter of law whether a collection letter is false, misleading, or deceptive

or whether the issue presents a question of fact to be resolved by the jury. The Tenth

Circuit has not directly addressed this issue. The Second, Fourth, and Ninth Circuits have

held that the determination of whether a defendant has violated Section 1692e is a

question of law to be determined by the Court. Kalebaugh v. Berman & Rabin, P.A., 43



                                             6
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 7 of 16




F. Supp. 3d 1215, 1222 (D. Kan. 2014) (collecting cases). Alternatively, the Fifth, Sixth,

Seventh, and Eleventh Circuits have concluded that this determination is a question of

fact to be resolved by the jury. Id. (collecting cases). The Court finds it unnecessary to

resolve this split in authority, however, because, even if the determination of whether

Defendant violated the FDCPA is a question of fact to be resolved by the jury, in the

instant case, there are no genuine issues of disputed material facts and thus the

determination can be made as a matter of law on summary judgment. As the court in

Kalebaugh explained, even the courts adopting the view that the determination is a

question of fact have acknowledged “that not all cases require a jury trial if material facts

are not disputed and the court is able to decide the case as a matter of law based on the

language of the collection letter.” Id. (citing Kuehn v. Cadle Co., Inc, 335 Fed. App’x 827,

830 (11th Cir. 2009); Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769, 776 (7th

Cir. 2007)).

III.   ANALYSIS

       The purpose of the FDCPA is “to eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive debt

collection practices are not competitively disadvantaged, and to promote consistent State

action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692(e). To

succeed on a claim under the FDCPA, a plaintiff must establish the following four

elements: (1) the plaintiff is a natural person who is a “consumer” under 15 U.S.C. §

1692a(3); (2) the “debt” arises out of a transaction entered primarily for personal, family,

or household purposes under 15 U.S.C. § 1692a(5); (3) the defendant is a “debt collector”

within the meaning of 15 U.S.C. § 1692a(6); and (4) the defendant violated, by act or



                                             7
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 8 of 16




omission, a provision of the FDCPA. Rhodes v. Olson Assocs., P.C., 83 F. Supp. 3d

1096, 1103 (D. Colo. 2015). Here, Defendant challenges only the fourth element—i.e.,

whether any of Defendant’s actions or omissions constitute a violation of any provision of

the FDCPA.

       Plaintiff alleges that Defendant violated Section 1692e and Section 1692f. [#27]

Section 1692e prohibits a debt collector from using “any false, deceptive, or misleading

representation or means in connection with the collection of any debt” and includes a non-

exhaustive list of 16 specifically prohibited practices that violate the general prohibition

against false, deceptive, or misleading representation or means. 15 U.S.C. § 1692e. Of

relevance to the instant Motion, Plaintiff argues that Defendant’s conduct, in addition to

violating the general prohibition, violated subsection 2(a), which prohibits the false

representation of the character, amount, or legal status of any debt, subsection 5, which

forbids the threat to take any action that cannot legally be taken or that is not intended to

be taken, and subsection 10, which prohibits the use of any false representation or

deceptive means to collect or attempt to collect any debt. [#27 at 1] Section 1692f

proscribes a debt collector from using “unfair or unconscionable means to collect or

attempt to collect any debt.” 5 15 U.S.C. § 1692f.

       The federal circuits are split with regard to the appropriate standard that should be

applied in evaluating whether a debt collector’s representations are false, deceptive,

misleading, unfair, or unconscionable. The majority of Circuits—including the Second,




5Section 1692f includes a non-exhaustive list of eight specifically prohibited practices that
violate the general prohibition against unfair or unconscionable means. 15 U.S.C. §
1692f. Plaintiff’s response to the Motion argues a violation of Section 1692f’s general
prohibition without invoking any of the eight specific examples. [#27 at 18]
                                             8
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 9 of 16




Third, Sixth, Ninth, and Eleventh Circuits—have adopted a “least sophisticated consumer”

standard, whereas a minority of Circuits—including the First, Seventh, and Eighth

Circuits—have adopted an “unsophisticated consumer” standard. 6 See, e.g., Pollard v.

Law Office of Mandy L. Spaulding, 766 F.3d 98, 103 n.4 (1st Cir. 2014) (noting Circuit

split and adopting the “hypothetical unsophisticated consumer” standard); Hatuey v. IC

Sys., Inc., No. 1:16-CV-12542-DPW, 2018 WL 5982020, at *3 n.3 (D. Mass. Nov. 14,

2018) (identifying Circuit Split). Although the Tenth Circuit has not expressly addressed

the appropriate standard in a published opinion, it has applied the least sophisticated

consumer standard in two unpublished decisions. See Fouts v. Express Recovery Servs.,

Inc., 602 F. App'x 417, 421 (10th Cir. 2015); Ferree v. Marianos, 129 F.3d 130, 1997 WL

687693, at *1 (10th Cir. 1997) (unpublished table decision). Here, both parties agree that

the Court should apply the least sophisticated consumer standard. [#16 at 4; #27 at 3]

For purposes of the current Motion, the Court thus will apply the least sophisticated

consumer standard to Plaintiff’s claims.

       The least sophisticated consumer standard is an objective standard that considers

“how the least sophisticated consumer—one not having the astuteness of a ‘Philadelphia

lawyer’ or even the sophistication of the average, everyday, common consumer—

understands the [communication] he or she receives” from the debt collector. Russell v.



6In practice, there appears to be little, if any, difference between the two standards. See,
e.g., Peter v. GC Servs. L.P., 310 F.3d 344, 348 n.1 (5th Cir. 2002) (noting that “the
difference between the standards is de minimis at most”); Avila v. Rubin, 84 F.3d 222,
227 (7th Cir. 1996) (indicating that unsophisticated consumer standard “is a distinction
without much of a practical difference in application” from the least sophisticated
consumer standard). Some courts and commentators have suggested, however, that the
unsophisticated consumer standard may be more demanding for plaintiffs to satisfy. See,
e.g., Palmer v. Dynamic Recovery Sols., LLC, No. 6:15-CV-59-ORL-40KRS, 2016 WL
2348704, at *5 n.2 (M.D. Fla. May 4, 2016).
                                             9
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 10 of 16




 Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).          The least sophisticated consumer,

 however, “can be presumed to possess a rudimentary amount of information about the

 world and a willingness to read a collection notice with some care.” Ferree, 1997 WL

 687693, at *1 (quoting Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993)). The

 least sophisticated consumer standard serves the dual purpose of “(1) ensur[ing] the

 protection of all consumers, even the naive and the trusting, against deceptive debt

 collection practices, and (2) protect[ing] debt collectors against liability for bizarre or

 idiosyncratic interpretations of collection notices.” Clomon, 988 F.2d at 1320.

        Here, Plaintiff’s Section 1692e and Section 1692f claims are both premised upon

 Defendant’s inclusion of a reference to $0.00 interest in the May 22 Letter. Specifically,

 Plaintiff contends that Defendant’s itemization of $0.00 interest “suggests the future

 possibility” that a charge for interest may accrue in the future and thus was “false,

 deceptive, misleading, and unfair, [because] the record demonstrates that Defendant

 lacked the lawful ability to collect interest on the [S]ubject [D]ebt and further did not intend

 to add any such interest to the [S]ubject [D]ebt.” [#27 at 1] Plaintiff’s Section 1692e and

 Section 1692f claims thus both rest upon the same premise—i.e., that Defendant’s

 itemization of interest in the May 22 Letter deceptively implied that interest may accrue

 on the Subject Debt in the future if not timely paid.

        Defendant disputes the validity of this central premise and argues that both of

 Plaintiff’s claims thus fail as a matter of law. Specifically, Defendant argues that the May

 22 Letter “accurately reflects that no interest was owed at the time Defendant mailed the

 [May 22] Letter” and that it “implies nothing about future accrued interest and overtly

 states nothing about future accrued interest.” [#16 at 9]



                                               10
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 11 of 16




        The parties thus dispute how Defendant’s inclusion of the $0.00 interest line in the

 May 22 Letter would be interpreted by the least sophisticated consumer. Neither Plaintiff

 nor Defendant presents any extrinsic evidence to support their interpretation. [See #31-

 1] Nor has either party presented any caselaw from the Tenth Circuit addressing this

 issue, and the Court is not aware of any. Although numerous courts outside of the Tenth

 Circuit have addressed the exact issue presented here, those courts have reached

 conflicting conclusions.

        Some courts have found that the inclusion of an itemization of $0.00 for interest

 and/or fees may imply to the consumer that such interest and/or fees will begin to accrue

 if the amount due is not promptly paid and that such an implication may violate the FDCPA

 if the debt collector does not actually have the right or intent to charge such interest or

 fees if the amount is not promptly paid. See, e.g., Duarte v. Client Servs., Inc., No. 18 C

 1227, 2019 WL 4572941, at *5 (N.D. Ill. Sept. 20, 2019) (finding that itemization of $0.00

 for “Other Charges” was “not plainly misleading but could cause confusion or mislead the

 unsophisticated consumer”); Driver v. LJ Ross Assocs., Inc., No. 318CV00220MPBRLY,

 2019 WL 4060098, at *3 (S.D. Ind. Aug. 28, 2019) (finding that “[b]y stating that total

 interest added and charges/adjustments were $0.00, it is reasonable for the letter to be

 read to imply that these charges could begin to accrue if [the plaintiff] did not pay the

 debt”); Gaston v. Fin. Sys. of Toledo, Inc., No. 3:18-CV-2652, 2019 WL 2210769, at *3

 (N.D. Ohio May 22, 2019) (concluding that the inclusion of interest and “other” columns

 with zero balances “could mislead the least sophisticated consumer”); Lemke v. Escallate,

 LLC, 374 F. Supp. 3d 727, 731 (N.D. Ill. 2019) (finding it “possible . . . that the mere notice

 of zero ‘accrued interest’ could . . . lead an unsophisticated consumer to conclude that



                                               11
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 12 of 16




 interest might accumulate on the debt in the future”); Wood v. Allied Interstate, LLC, No.

 17 C 4921, 2018 WL 2967061, at *2 (N.D. Ill. June 13, 2018) (finding that itemization of

 “$0.00” in fees and collection costs may mislead consumer). As the Court in Wood

 explained, “by stating that fees and collection costs stood at ‘$0.00,’ instead of stating

 something like ‘N/A’ or declining to mention fees and collection costs at all, the letter

 reasonably could be read to imply that such charges would begin to accrue if [the plaintiff]

 did not pay the debt.” 2018 WL 2967061, at *2.

        Other Courts, however, have held that the inclusion of an itemization of $0.00 for

 interest and/or fees does not suggest anything with regard to whether interest and/or fees

 may later accrue if the amount is not promptly paid and thus the inclusion of the

 itemization is not false, deceptive, misleading, unfair, or unconscionable. See, e.g.,

 Qureshi v. Vital Recovery Servs., Inc., No. 18CV4522ENVRML, 2019 WL 3842697, at *3

 (E.D.N.Y. Aug. 15, 2019) (finding that “[t]he mere inclusion of zero-balance line items for

 interest and fees does not imply that such charges may accrue in the future” and “has no

 coercive import”); Donaeva v. Client Servs., Inc., No. 18-CV-6595 (BMC), 2019 WL

 3067108, at *2 (E.D.N.Y. July 12, 2019) (finding that it would not “be reasonable to infer

 from ‘Interest: 0.00’ and ‘Other Charges: 0.00’ that the account would somehow begin to

 accrue fees and other charges at some later unspecified time”); Delgado v. Client

 Services, Inc. No. 17 C 4364, 2018 WL 1193741, at *1-4 (N.D. Ill. Mar. 7, 2018) (finding

 that collection letter which included an itemization of $0.00 in interest and $0.00 in “Other

 Charges” did not mislead consumer); Dick v. Enhanced Recovery Co., LLC, No.

 15CV2631RRMSMG, 2016 WL 5678556, at *4 (E.D.N.Y. Sept. 28, 2016) (finding that

 inclusion of itemization of $0.00 for “Non-Interest Charges & Fees” was not deceptive or



                                              12
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 13 of 16




 misleading). As the court in Dick explained, an interpretation that the inclusion of the

 itemization implies the future imposition of fees “contravenes the plain language of the

 Letter, which clearly sets forth the total amount of the debt and further provides an

 accounting of that debt.” 2016 WL 5678556, at *4. According to the court in Dick, the

 inclusion of such an itemization is not false, deceptive, or misleading, because it “does

 not leave . . . the least sophisticated consumer[ ] in doubt of the nature and legal status

 of the underlying debt; nor does it impede the consumer’s ability to respond to or dispute

 collection.” Id.

        This Court agrees with the courts that have held that a collection letter which

 correctly states the balance due and also includes an itemization of $0.00 interest is not

 false, deceptive, misleading, unfair, or unconscionable even if the debt collector has no

 legal right or intent to charge interest in the future. More specifically, the Court agrees

 that “[t]he mere inclusion of zero-balance line items for interest . . . does not imply that

 such charges may accrue in the future.” Qureshi, 2019 WL 3842697, at *3. Nor does the

 Court believe it is “reasonable to infer from ‘Interest: 0.00’ . . . that the account would

 somehow begin to accrue fees and other charges at some later unspecified time.”

 Donaeva, 2019 WL 3067108, at *2. Such an interpretation “ignores the total absence of

 language in the letter suggesting even the slightest possibility that additional charges

 might accrue” and render’s “[P]laintiff’s proposed reading . . . both idiosyncratic and

 irrational.” Qureshi, 2019 WL 3842697, at *3.




                                             13
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 14 of 16




        Particularly given Plaintiff’s failure to adduce any evidence that he or any other

 consumer actually was misled by the inclusion of the itemization of $0.00 interest, 7 the

 Court shares the Donaeva court’s concern that “[o]nly a consumer in search of an

 ambiguity, and not the least sophisticated consumer relevant here, would interpret the

 [May 22 Letter] to mean that interest was accruing” or, worse still, that only “a lawyer in

 search of ambiguity . . . [would] find fault with this entirely accurate and innocuous debt

 collection letter that does not resemble the kind of debt collection abuses that inspired the

 FDCPA.” 2019 WL 3067108, at *4 (quotation omitted). Allowing this type of “creative”

 claim to succeed runs the risk of hurting, rather than protecting, the least sophisticated

 consumer, because “the cost of litigation in the collection industry logically must increase

 the cost of credit,” and thereby may hurt the least sophisticated consumer “by making her




 7 The Court appreciates that the least sophisticated consumer standard is an objective
 rather than subjective standard and thus Plaintiff is not required to show that he actually
 was misled by Defendant’s statement regarding $0.00 interest. See Rhodes v. Olson
 Assocs., P.C., 83 F. Supp. 3d 1096, 1113 (D. Colo. 2015) (finding it unnecessary to make
 individual determination of each potential class member's subjective understanding of the
 debt collection letter in question). The Court notes, however, that several of the courts
 that have found that the inclusion of an itemization of $0.00 for interest and/or fees may
 mislead an unsophisticated consumer have nonetheless required the plaintiff to come
 forward with “extrinsic evidence, such as consumer surveys, to prove that unsophisticated
 consumers do in fact find the challenged statements misleading or deceptive.” Lemke,
 374 F. Supp. 3d at 732 (quotation omitted) (granting summary judgment to defendant
 where plaintiff failed to offer any extrinsic evidence); see also Duarte, 2019 WL 4572941,
 at *4 (granting defendant summary judgment where plaintiff failed to present extrinsic
 evidence to show that inclusion of itemization of $0.00 for “Other Charges” would mislead
 unsophisticated consumer); Wood v. Allied Interstate, LLC, No. 17 C 4921, 2018 WL
 6830333, at *4 (N.D. Ill. Dec. 28, 2018) (granting defendant summary judgment where
 plaintiff failed to adduce extrinsic evidence that unsophisticated consumer would interpret
 itemization of $0.00 in fees to mean that fees would accrue if not paid).
                                              14
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 15 of 16




 pay higher interest rates, collection costs, or depriving her of access to credit at all.”8 Id.

 (quotation omitted).

         Accordingly, the Court finds that the May 22 Letter does not violate either Section

 1692e or Section 1692f, because it is undisputed that it “accurately reflected the amount

 due at the time Defendant sent [it]” [#31-1, DSOF8], and the inclusion of an itemization of

 $0.00 interest “does not leave . . . the least sophisticated consumer[ ] in doubt of the

 nature and legal status of the underlying debt . . . [or] impede the consumer’s ability to

 respond to or dispute collection,” Dick, 2016 WL 5678556, at *4. Defendant thus is

 entitled to summary judgment on Plaintiff’s claims. 9



 8  Such a risk overshadows the potential harm that would be caused if the Court is
 mistaken in finding that the itemization of $0.00 interest would not reasonably imply to the
 least sophisticated consumer that interest may accrue if the debt it not promptly paid.
 “[T]he only harm . . . a consumer might suffer by mistakenly believing that interest or fees
 are accruing on a debt is being led to think that there is a financial benefit to making
 repayment sooner rather than later.” Taylor v. Fin. Recovery Servs., Inc., 886 F.3d 212,
 214 (2d Cir. 2018).
 9 Defendant’s Motion also argues that, even if the inclusion of an itemization of interest

 could be interpreted as suggesting that interest may be charged in the future, such a
 representation was not material and was not a misrepresentation, because Defendant
 had a legal right to charge interest on the Subject Debt and intended to do so if Plaintiff
 failed to pay the debt prior to Defendant instituting litigation. [#16] Given the Court’s
 finding that the inclusion of an itemization of $0.00 interest was not false, deceptive,
 misleading, unfair, or unconscionable, the Court finds it unnecessary to address
 Defendant’s arguments made in the alternative. The Court acknowledges, however, that
 there is some inconsistency in Defendant’s position that, on the one hand, its inclusion of
 $0.00 interest can not reasonably be interpreted to imply that it may charge Plaintiff
 interest on the Subject Debt in the future, and, on the other hand, that at the time it sent
 the May 22 Letter, it intended to charge Plaintiff interest if it was forced to pursue litigation.
 For the reasons stated, however, the Court finds that the May 22 Letter would not
 reasonably imply to the least sophisticated consumer that interest would accrue and
 Plaintiff’s FDCPA claims are not premised upon an argument that Defendant was required
 to clearly disclose in the May 22 Letter its intent to charge interest in the future if the debt
 was not repaid. Nor is it clear that such an argument would have merit. See Roman v.
 RGS Fin., Inc., No. 217CV04917ADSAKT, 2019 WL 4247551, at *7 (E.D.N.Y. Sept. 6,
 2019) (finding that “it suffices that the debt was static at the time [of the collection letter],
 even if the creditor could assess additional charges at a later date, so long as the balance
                                                15
Case 1:18-cv-02488-STV Document 37 Filed 10/18/19 USDC Colorado Page 16 of 16




 IV.    CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment [#16] is

 GRANTED. The Clerk of Court is directed to enter judgment in favor of Defendant and

 against Plaintiff and to terminate this case.

 DATED: October 18, 2019                              BY THE COURT:



                                                      s/Scott T. Varholak
                                                      United States Magistrate Judge




 due in the collection notice accurately reflects the amount that would satisfy the debt
 through reasonably prompt payment”).
                                                 16
